Citation Nr: 9923064	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  During the interval since the original grant of service 
connection for PTSD and the original award of compensation 
benefits, effective October 14, 1992, the veteran's PTSD was 
not productive of more than considerable impairment in the 
ability to establish or maintain effective or favorable with 
people; or by more than considerable industrial impairment.  

2.  The manifestations of PTSD did not produce a level of 
social or industrial impairment as of or since November 7, 
1996, with reduced reliability and productivity due to such 
symptoms as flattened effect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 
1996); 38 C.F.R. §§ 4.7, 4.130, (DC) 9411 (effective November 
7, 1996) and 3.321 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Entitlement to service connection for PTSD was denied on the 
merits by the Board in October 1988, based on a finding that 
the veteran did not have the requisite inservice stressors to 
support a diagnosis of PTSD.  The evidence of record at the 
time included his service medical records (SMRs), statements 
from his friends and family, and private and VA treatment 
records.  In denying his claim, it was noted that the SMRs 
were silent for complaints or clinical findings pertaining to 
a psychiatric disorder.  His military occupational specialty 
was in basic field artillery, and he worked as a truck driver 
and cannoneer and ammunition handler.  Statements in support 
of his claim reported that he was nervous and depressed after 
returning from Vietnam.  Private and VA records from the late 
1970s into the early 1980s showed that he was treated for 
alcohol abuse.  In 1984, a VA psychologist reported that 
there was strong suggestion that the veteran had PTSD.  At a 
personal hearing in July 1984, the veteran testified in 
support of his claim for service connection for PTSD and 
related inservice stressors to include witnessing a truck 
being blown up by a land mine causing injuries and death to 
the passengers.  

VA records from 1982 and 1983 reflect that the veteran sought 
treatment for his psychiatric symptoms and received a 
diagnosis of an anxiety disorder.  Following VA psychiatric 
examination in October 1984, moderate PTSD was diagnosed.  In 
May 1987, he was hospitalized for the purpose of observation 
and examination by a board of two psychiatrists in order to 
determine whether he had PTSD.  The results of diagnostic 
testing revealed a generalized anxiety pattern with 
somatization as the adaptive mechanism and a profile that did 
not substantiate a diagnosis of PTSD.  Additional private 
records from 1987 reflect continued psychiatric symptoms, but 
as reported above, the claim was denied in October 1988.  

Added to the record subsequent to the 1988 decision was a 
1984 hospital summary showing that the appellant was 
hospitalized for alcohol abuse dependence and abuse, and 
adjustment disorder with depressed mood.  Private records in 
1989 and October 1992 and March 1993 reflect continued 
treatment for alcoholism and show diagnoses of PTSD.  VA 
hospitalization summary shows a diagnosis of moderate to 
severe PTSD with strong anxiety aspects.  

At personal hearings in August 1993 and September 1994, the 
veteran presented testimony in support of his claim for 
service connection for PTSD.  

In an April 1996 Board decision, it was determined that new 
and material evidence had been submitted subsequent to the 
October 1988 decision that presented the reasonable 
possibility that the outcome of the claim would be different, 
and, indeed, service connection was granted for PTSD.  

Added to the record in May 1996 was a private physician's 
psychiatric evaluation report dated in March 1996.  It was 
this physician's opinion that the veteran suffered from 
moderate PTSD with approximately 30 percent impairment of the 
whole man.  

Upon VA psychiatric examination in July 1996, the veteran was 
noted to be unemployed and disabled on the basis of a 
nonservice-connected back disorder.  He was married but gave 
a history of marital difficulties.  He described considerable 
problems with substance dependency, resulting in several 
hospitalizations.  He had had several DUIs and attempted 
suicide on one occasion by medication overdose.  He reported 
a loss of interest across all categories of recreation to 
include family social events.  He endorsed symptoms of 
increased flashbacks, dreams, waking up in cold sweats, and 
being more emotionally distant from his family.  He reported 
sleep disturbance.  The examiner summarized that the 
veteran's PTSD symptoms "cut across" all categories of 
daily functioning.  Mental status examination was 
unremarkable with no indication of a formal thought disorder.  
The veteran's mood was somewhat constricted and he had an 
anxious affect.  He stated that he was anxious about the 
interview and that he did not like talking about his memories 
of Vietnam.  He said that there was not a day that went by 
that he did not think of Vietnam and this troubled him a 
great deal.  The examiner diagnosed PTSD, moderate to severe, 
as well as episodic alcohol abuse.  The Global Assessment of 
Functioning (GAF) score was 32.  

Upon rating decision in August 1996, the Board's April 1996 
decision that service connection was warranted for PTSD was 
promulgated and a rating of 50 percent was assigned.  The 
veteran submitted a notice of disagreement regarding the 50 
percent rating.  

Subsequently added to the record was a May 1998 VA 
hospitalization summary in which it was noted that the 
veteran had begun drinking alcohol heavily two weeks before 
admission.  There was no identifiable stressor except that he 
reported his PTSD was worse with increased anxiety, increased 
hypervigilance, increased nightmares and jumpiness.  He also 
reported a worse mood.  Upon admission, he was very 
intoxicated.  He denied suicidal or homicidal ideation.  He 
was admitted and treated for detoxification.  The morning 
after admission he said that he felt better and had things to 
do at home.  He was encouraged to stay but declined and was 
discharged with encouragement to attend Alcoholics Anonymous 
(AA) meetings.  His form of thought was linear, goal-
directed, fluent, with no flight of ideas, or loosening of 
associations.  He appeared to make sound judgments.  He had 
no signs or symptoms of withdrawal.  Final diagnoses were 
alcohol abuse, PTSD. Depression and history of benzodiazepine 
abuse.  He was not discharged with any medication.  His GAF 
score upon discharge was 40.  

In a June 1998 rating decision, the RO confirmed the 50 
percent evaluation in effect for PTSD.  

Upon VA psychiatric examination in June 1998, the veteran was 
described as friendly and cooperative throughout the 
examination.  He was oriented times three and was able to 
correctly identify the day of the week, but missed the date 
by two days.  There was no evidence of a disorder in either 
the form or content of thought, although he was occasionally 
a bit tangential and would lose his train of thought.  He 
denied auditory hallucinations except to say that he 
occasionally heard his name called.  His mood was dysphoric 
and his affect was blunted.  He said that his depression 
"comes and goes" and that he currently felt slightly 
depressed.  He also reported ongoing problems with anger and 
said that he needed to control his temper.  He was able to 
correctly spell the word "world" backward, but was unable 
to recall any of three works after a brief delay with 
distraction.  He was unable to interpret three proverbs.  

After his return from Vietnam, he worked at a copper mine for 
5-6 years but left because he could not stand the noise from 
the blasting.  He then worked as a truck driver for 3 years 
but quit because he could not get along with the boss' son.  
He obtained training as a plumber and worked off and on in 
the profession for a time but had difficulty being in a 
closed room.  His last employment had been with Roto Rooter 
and it had ended in 1985.  He injured his back while on the 
job and he had three back surgeries.  He received income from 
Workmen's Compensation for his injuries.  

The veteran reported that he thought of Vietnam on a daily 
basis although he tried to keep it out of his mind.  He had 
occasional dreams of being attacked and he had hit his wife 
during nightmares twice in the past two years.  He reported 
feeling "hurt" when he heard helicopters and reported 
experiencing startle response from loud noises from the 
freeway nearby.  He felt "angry" when he encountered his 
Vietnamese neighbors whom he tried to avoid.  He was socially 
isolated and had no friends.  He reported trouble sleeping 
because if he heard a noise, he had to go outside and check 
on things.  He was always on guard and did not trust anyone.  
He had angry outbursts 1-2 times per week, and reported 
damage resulting from his anger to include broken pictures 
and a statue within his home.  He continued to receive 
treatment at a VA facility for his PTSD symptoms and was on 
numerous medications.  He did occasional odd jobs such as 
yard work and house repair and said that he played golf about 
once per month.  

In summary, the examiner opined that the veteran's status was 
essentially unchanged since previous examination in July 
1996.  The veteran continued to report PTSD symptoms similar 
to those reported in 1996.  He remained married but continued 
to be unemployed, the primary reason for which was his back 
disorder.  He was able to perform some odd jobs and 
occasional recreation.  He continued in treatment at the VA, 
and it was noted that his alcohol dependence continued to be 
a significant problem although he reportedly remained alcohol 
free for a year after outpatient treatment in 1996 and 1997.  
The diagnoses were PTSD and alcohol dependence.  The examiner 
noted that it was not possible to provide a GAF score based 
solely on PTSD exclusive of the impact of substance above.  
The examiner opined that his alcohol abuse might be secondary 
to his PTSD, but there was no objective way to know how he 
would function without alcohol since he had been under its 
influence for the majority of his adult life.  Final 
diagnoses included a GAF score of 40 that represented major 
impairment in work, social relations, and mood.  

Pertinent Laws and Regulations 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF of 40 (actually the range of scores from 31 to 40) is 
for "[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work, child frequently beats up younger children, is 
defiant at home, and is failing at school).  "  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas, supra, provides that 
where rating criteria change during the pendency of an 
appeal, the claimant is entitled to be considered under both, 
"unless Congress provided otherwise or permitted the 
Secretary of Veteran Affairs . . .  to do otherwise and the 
Secretary did so."  Karnas, 1 Vet. App. at 313.  Under the 
governing law: 

Subject to the provisions of section 5101 of 
this title, where compensation, dependency or 
indemnity compensation, or pension, is 
awarded or increased pursuant to any Act or 
administrative issue, the effective date of 
such award or increase shall be fixed in 
accordance with facts found, but shall not be 
earlier than the effective date of the Act or 
administrative issue.  In no event shall such 
award or increase be retroactive for more 
than one year from the date of application 
therefor or the date of the administrative 
determination of entitlement, whichever is 
later.    
. .
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1998).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:


	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Although this is an original claim for compensation benefits 
not a claim for increase as apparently was the circumstance 
in Rhodan, the Board can not discern a basis to find that the 
effective date considerations set out in Rhodan would not be 
applicable in the context of an original claim for benefits.  
Accordingly, the claimant as a matter of law can not receive 
a rating on the basis of the revised criteria prior to 
November 7, 1996, on the facts of this case.

Analysis

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., 12 Vet. 
App. at 126.  On the other hand, where entitlement to 
compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim for 
increased based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  This matter 
arises from a grant of service connection after the Board 
determined that new and material evidence had been submitted 
to reopen a previously finally denied claim.  Strictly 
speaking, this is not an "original claim," however, 
conceptually the question of whether discrete ratings for 
various periods of time since the effective date of the grant 
of service connection would appear to be for consideration.  
In this case, rather than provide a "staged rating" for 
discrete intervals during the period under appellate review, 
the RO elected to make the highest rating awarded retroactive 
to the earliest effective date assignable.  It is evident 
that the rating action by the RO contemplated all the 
relevant evidence or record.  Accordingly, although the RO 
characterized this issue as an "increased rating," the 
substantive adjudicative considerations set forth in 
Fenderson, supra, were satisfied by the RO's adjudicative 
process and the Board does not find that the claimant will be 
prejudiced by appellate review on the current record.  

The Board notes that there are some constants in both the old 
and new regulatory schemes.  First, social adaptability is an 
important consideration, but it is only one consideration, 
and an evaluation cannot be based upon that factor alone.  
Second, a work record, or lack thereof, is also an important 
consideration to the extent it reflects the effect of 
psychiatric symptomatology.  That is, a poor work record may 
be evidence of either inability to work or unwillingness to 
work.  Thus, the most significant factor under either the old 
or new regulatory scheme is evidence of the nature and extent 
of psychiatric symptomatology.  

The Board finds that the fundamental fact of this case is 
that neither application of the "old" (pre-November 7, 
1996) criteria or the "new" (November 7, 1996) criteria for 
rating the veteran's service-connected PTSD would support a 
finding of functional impairment warranting a rating in 
excess of the currently assigned 50 percent rating, at any 
time since the claim for service connection for this disorder 
was initially granted and a disability rating assigned from 
October 14, 1992.  Thus, the Board finds that any deviation 
between the handling of this claim by the RO and the 
determination in Fenderson, supra., is harmless as the 
application of this recent Court decision could not result in 
the grant of a benefit.  On the other hand, the Board 
perceives a definite risk to the appellant that a 
readjudication in light of Fenderson could well result in a 
determination that would be adverse to the claimant.  

The record demonstrates overwhelmingly that the claimant has 
a disabling nonservice-connected back problem that has 
existed at least since injury at work in the mid-1980s.  This 
has been expressly identified by medical providers as the 
reason why the veteran has not worked since 1985.  There is 
no convincing diagnosis of PTSD that is of record prior to VA 
hospitalization in October 1992.  As pointed out in the April 
1996 decision resulting in establishment of service 
connection for PTSD, it was a summary of that hospitalization 
which specified the stressors that supported the diagnosis of 
PTSD that was deemed to be new and material evidence to 
reopen the previously denied claim for service connection.  
The October 1992 hospital summary provided a clear diagnosis 
of PTSD and documents that the claimed stressors were 
sufficient to support the diagnosis.  Service connection had 
previously been denied because the diagnosis was 
questionable.  

Clinical records from October 1992 through the most recent 
examination in June 1998 essentially reflect that the 
veteran's psychiatric symptoms have essentially remained 
unchanged.  The July 1996 VA examiner found the veteran's 
PTSD to be moderate to severe with strong anxiety aspects.  
At the most recent VA examination in 1998, the veteran 
related that his depression "comes and goes."  Both the 
these evaluations, however, indicated that the veteran had 
psychiatric impairment other than from the service connected 
PTSD.  The most recent examiner commented directly that 
alcohol abuse played a major role in the claimant's 
impairment and that it was impossible to say what was the 
role of PTSD.  In this context, the only medical report of 
record that very directly assesses the impact of the 
claimant's PTSD was that of the private examiner in 1996 who 
expressed the view that the PTSD alone caused about a 30 
percent reduction in the appellant's functional ability.  As 
the RO noted, this is less than what the VA examiner in 1996 
appeared to find, and thus the RO award of a 50 percent 
evaluation represented an exercise of the doctrine of 
reasonable doubt.

It is the Board's opinion that the evidence reflects that the 
appellant is somewhat restless and depressed and exhibits 
some irritability and anger.  Additionally, he exhibits 
significant emotional detachment and estrangement.  These 
symptoms were noted in 1992 and again in subsequent VA and 
private records.  He does report continued nightmares and 
sleep disturbance associated with combat, but the record is 
devoid of any delusions, hallucinations, or thoughts of 
suicide.  

The evidence summarized above does not demonstrate that the 
appellant's PTSD warrants a rating greater than 50 percent 
under the old mental disorders criteria.  He does not have 
severe or total impairment in his ability to establish and 
maintain effective or favorable relationships with people.  
Although the 1996 VA examiner opined that the PTSD was 
"moderate to severe," the clinical findings did not show 
severe impairment end the private examiner's report really 
indicated significantly less than a severe grade of 
disability.  There is competent medical evidence that the 
level of disability has remained the same.  Thus, if the 
level of impairment warranted no more than a 50 percent 
evaluation in 1996, it clearly did not warrant a higher 
rating thereafter.  In fact, the appellant has been married 
to the same woman for over 24 years and while he reports that 
he has no friends, he apparently picks up occasional odd jobs 
and occasionally golfs.  

His reliability, flexibility, and efficiency levels due to 
PTSD symptoms are not so reduced as to severely or to impair 
totally his job performance.  An overview of the documents of 
record demonstrates that his employment ended in the mid-
1980s due to reasons other than his psychiatric disorder.  

The Board notes that the appellant is not isolated in the 
community.  Again, he apparently participates in some 
activities outside of the home as he leaves the house to 
accomplish occasional odd jobs and sometimes golf.  Although 
there is indication of emotional detachment and significant 
degree of estrangement from others, he apparently gets along 
with others enough to interact on such occasions.  He is not 
demonstrably unable to maintain or retain employment based on 
PTSD symptoms alone.  

The record fails to support a rating of greater than 50 
percent under the new rating system for mental disorders.  
While the appellant does show some emotional detachment and 
some problems with irritability and anger, at no time in the 
clinical records does he exhibit panic attacks, difficulty in 
understanding commands, significant impairment of memory, or 
forgetting to complete tasks, significant difficulty in 
maintaining effective work and social relationships.  
Additionally, it does not appear that the veteran is subject 
to episodes of unprovoked violence, or that he neglects 
personal appearance or hygiene.  Nor is there evidence that 
he exhibits symptoms such as gross impairment in thought 
processes or communication; delusions, hallucinations, or 
thoughts of suicide; grossly inappropriate behavior; 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living; 
disorientation to time or place, or memory loss for names of 
relatives or his own name.  

Thus, it is the Board's conclusion that the manifestations of 
the service-connected PTSD clearly do not warrant a rating in 
excess of that currently assigned.  In this context, the 
Board must point out that the issue on appeal is entitlement 
to a higher rating, not the correctness of the current rating 
and particularly not the correctness of the RO's 
determination to avoid a "staged rating" and make the award 
of the 50 percent evaluation effective from the date of the 
claim.  The evidence in this case is not so evenly balanced 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1998).  Additionally, the 
Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  


ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

